The mandates in these cases having been recalled for the purpose of correction, classification and amendment of the judgments of reversal heretofore entered herein in each of said above entitled cases, and said mandates having now been returned to this Court, it is thereupon considered, ordered and adjudged that the judgments of this Court heretofore entered in the several cases aforesaid shall be and the same are hereby amended to the effect that the same, and each of them, shall be construed to be without prejudice to the right of the Town of Callahan, as complainant below, after remand of this cause for further proceedings, either to amend the several bills of complaint herein involved, to conform to the holding of this Court in *Page 271 
the premises, or obtain leave from the court below to dismiss said bills of complaint without prejudice to the institution of entirely new suits, the costs in this Court of these appeals to be taxed against the Town of Callahan, but the Court costs awarded to the Town of Callahan in the Court below as an incident to the enforcement of its claim for taxes not to be regarded as in anywise affected or disturbed by the judgment of this Court now entered herein.
Let mandates be reissued containing direction accordingly.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.